Case: 12-14798   Date Filed: 04/18/2013   Page: 1 of 4




                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14798
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:12-cv-01416-SCB-TBM



JEREMY BOWMAN,

                    Plaintiff - Appellant,

versus

RONALD CODDINGTON,
Individual,
FLORIDA PIPELINING SOLUTIONS, LLC,
a Florida limited liability company,

                    Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 18, 2013)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
               Case: 12-14798      Date Filed: 04/18/2013    Page: 2 of 4




      Jeremy Bowman appeals the dismissal of his suit for declaratory relief

against Ronald Coddington and Florida Pipelining Solutions, LLC, (“FPS”). The

basis for the dismissal was the district court’s conclusion that Bowman improperly

split his causes of action by seeking declaratory relief in federal court while

maintaining suit in Florida state court against the same defendants based on the

same underlying facts and issues. Bowman contends that the Florida rule against

splitting causes of action should not preclude his federal suit because he seeks a

different form of relief and his suit in federal court is really against a different

party. Because we find that the rule against splitting causes of action precludes

Bowman’s suit, we affirm the district court’s dismissal.

      Bowman, a citizen of Pennsylvania, and Coddington, a citizen of Florida,

were business partners, each with fifty percent ownership of a company called US

Sewer & Drain Florida, LLC (“USSD”). Following a dispute between the two

owners, Bowman sued Coddington in Florida state court on various state law

grounds relating to Coddington’s alleged inappropriate management of the

business and misuse of funds. A month after Bowman filed suit in state court,

Coddington incorporated a new company, FPS, which he now operates out of the

same location from which he operated USSD, and uses the same employees,

equipment, telephone numbers, and website that he used when operating USSD.


                                            2
               Case: 12-14798     Date Filed: 04/18/2013    Page: 3 of 4


Bowman then filed this suit seeking a declaration that FPS is a mere continuation

or alter ego of USSD, and that Bowman is a fifty percent owner of FPS. The

district court granted Coddington and FPS’s motion to dismiss on the grounds that

the suit was precluded by the Florida rule that “[a]ll damages sustained or accruing

to one as a result of a single wrongful act must be claimed or recovered in one

action or not at all.” Mims v. Reid, 98 So. 2d 498, 501 (Fla. 1957) (internal

quotation marks omitted).

      Whether a case was properly dismissed is a question of law which we review

de novo. Nolen v. Jackson, 102 F.3d 1187, 1190 (11th Cir. 1997). “The rule

against splitting causes of actions is designed to prevent a multiplicity of suits.”

Brody Constr., Inc. v. Fabri-Built Structures, Inc., 322 So. 2d 61, 63 (Fla. 4th DCA

1972). “The law presumes that a single cause of action can be tried and

determined in one suit, and will not permit the plaintiff to maintain more than one

action against the same party for the same cause,” and “if the first suit is effective

and available, and affords ample remedy to the plaintiff, the second suit is

unnecessary . . . .” Mims, 98 So. 2d at 501.

      Here, the two suits plainly arise out of the same “wrongful acts.” In the

State Court action Bowman alleged he was a 50% owner of USSD. Bowman

sought to dissolve USSD and sought damages from USSD and Coddington for




                                           3
              Case: 12-14798     Date Filed: 04/18/2013   Page: 4 of 4


actions involving the management of USSD. In the federal suit, Bowman seeks to

impose successor corporate liability on FPS by claiming FPS was a continuation of

or alter ego of USSD. Bowman specifically asserted that FPS was USSD. Despite

Bowman’s claim to the contrary, Coddington’s additional action in incorporating a

new company, taken since the filing of the state suit, does not render this a new

dispute for the purposes of the rule against splitting causes of action. Similarly,

although FSP and USSD are different party defendants in name, it is Bowman

himself who urges that, in fact, FSP and USSD are the same entity. At most,

Bowman seeks a different remedy in each court, however, he has not explained

why he cannot obtain the declaratory relief he seeks in federal court in the

previously filed state court action. Furthermore, should Bowman ultimately prove

successful in his state court suit against USSD, nothing would preclude him from

then asserting his claim that FSP is the alter ego of USSD in post judgment

proceedings. See Chicago Title Ins. Co. v. Alday-Donalson Title Co. of Fla., Inc.,

832 So. 2d 810 (Fla. 2d DCA 2002) (“Under the mere continuation theory, liability

is imposed when the successor corporation is merely a continuation or

reincarnation of the predecessor under a different name.”).

      For the forgoing reasons, the district court’s dismissal of Bowman’s suit is

AFFIRMED.




                                          4